As filed with the Securities and Exchange Commission on May 3, 2010 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MIDAS MEDICI GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 37-1532843 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 445 Park Avenue, 20th Flr New York, NY 10022 (212) 792-0920 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Nana Baffour, CFA Chief Executive Officer and Co-Executive Chairman Midas Medici Group Holdings,Inc. 445 Park Avenue, 20th Flr New York, NY 10022 (212) 792-0920 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Thomas A. Rose,Esq. Marcelle S. Balcombe,Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10022 (212) 930-9700 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If the securities being registered on this Formare being offered in connection with the formation of a holding company and there is compliance with General InstructionG, check the following box. o If this Formis filed to register additional securities for an offering pursuant to Rule462(b)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Formis a post-effective amendment filed pursuant to Rule462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer  (Do not check if a smaller reporting company) Smaller reporting company [X] i CALCULATION OF REGISTRATION FEE Titleofeachclassof securitiestoberegistered Amounttobe registered(1) Proposedmaximum offeringpricepershare Proposedmaximum aggregateofferingprice(2) Amountof registrationfee(2) Common Stock, $0.001 par value per share N/A Relates to common stock, $0.001 par value per share, of Midas Medici Group Holdings, Inc., or “Midas Medici”, issuable to holders of common stock, $0.0000015par value per share, of Consonus Technologies, Inc., or "Consonus", in the proposed merger of MMGH Acquisition, Inc., a wholly-owned subsidiary of Midas Medici, with and into Consonus. The amount of Midas Medici common stock to be registered is based on the estimated maximum number of shares of Midas Medici common stock that are expected to be issued pursuant to the merger, assuming an exchange ratio of 1.33 shares of Midas Medici common stock for each outstanding share of Consonus common stock. (2) Estimated solely for the purpose of calculating the registration fee in accordance with Rule457(f)(2)of the Securities Act of 1933, as amended, based upon the aggregate book value of Consonus securities that may be cancelled in the merger computed as of April 30, 2010, the latest practicable date prior to the date of initial filing of this registration statement. Consonus is a private company and no trading market exists for its securities. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a)of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. ii SUBJECT TO COMPLETION, APRIL , 2010 The information in this prospectus is not complete and may be changed. Midas Medici may not issue the securities being offered by use of this prospectus until the registration statement filed with the Securities and Exchange Commission, of which this prospectus is a part, is effective. This prospectus is not an offer to sell these securities, nor is it soliciting offers to buy these securities, in any jurisdiction where the offer or sale is not permitted. The boards of directors of Midas Medici Group Holdings, Inc., referred to herein as Midas Medici, and Consonus Technologies,Inc., referred to herein as Consonus, have each approved the merger agreement between Midas Medici, Consonus and MMGH Acquisition, Inc., referred to herein as Acquisition Corp., a direct wholly-owned subsidiary of Midas Medici, pursuant to which Acquisition Corp. will merge with and into Consonus and Consonus will survive the merger as a wholly-owned subsidiary of Midas Medici. References to the “combined company” herein shall be to Midas Medici post –merger and shall include Midas Medici and its wholly owned subsidiaries, Utilipoint International, Inc., Consonus and Midas Medici’s60% owned subsidiary, the Intelligent Project. If the merger is consummated, each Consonus stockholder, will receive, in exchange for each share of Consonus common stock held or deemed to be held by such stockholder immediately prior to the closing of the merger, the right to receive 1.33, referred to as the “Exchange Ratio” shares of Midas Medici . The merger agreement further provides that each outstanding option andwarrant, or obligation to issue warrants, of Consonus will be exchanged for options and warrants ofMidas Medici as would be issuable pursuant to the Exchange Ratio discussed above, with a pro rata adjustment to the exercise price. Additionally, all outstanding stock appreciation rights of Consonus shall be exchanged for stock appreciation rights of Midas Medici at the exchange rate discussed above. This joint proxy statement/prospectus provides you with detailed information concerning Midas Medici, Consonus and the merger transaction. Please give all the information contained in this joint proxy statement/prospectus your careful attention. In particular, you should carefully consider the discussion in the section entitled “Risk Factors” beginning on page 13 of this joint proxy statement/prospectus. Nana Baffour, CFA CEO & Co-Executive Chairman Midas Medici Group Holdings, Inc. Hank Torbert Chairman of the Special Committee of the Board of Directors Consonus Technologies, Inc. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the shares to be issued under this proxy statement/prospectus or passed upon the adequacy or accuracy of this proxy statement/prospectus. Any representation to the contrary is a criminal offense. This joint proxy statement/prospectus is dated [], 2010 and was first mailed to stockholders of Consonus on or about [], 2010. iii REFERENCES TO ADDITIONAL INFORMATION This joint proxy statement/prospectus incorporates important business and financial information about Midas Medici and Consonus that is not included in or delivered with this joint proxy statement/prospectus. This information is available to you without charge upon your written or oral request. You may obtain documents related to Midas Medici and Consonus, without charge, by requesting them in writing or by telephone from the appropriate company. Requests for documents relating to Midas Medici should be directed to: Requests for documents relating to Consonus should be directed to: Midas Medici Group Holdings,Inc. Investor Relations 445 Park Avenue, 20th Floor New York, New York 10022 (212) 792-0920 Consonus Technologies, Inc. Investor Relations 301 Gregson Drive Cary, North Carolina, 27511 Phone: (919) 378-8000 In order to receive timely delivery of requested documents in advance of the stockholder meetings, Consonus stockholders should make their requests no later than , 2010. iv Consonus Technologies, Inc. 301 Gregson Drive Cary, North Carolina, 27511 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY, 2010 TO THE CONSONUS STOCKHOLDERS: NOTICE IS HEREBY GIVEN that Consonus will hold a special meeting of its stockholders on , 2010 at 10:00a.m., Eastern Daylight Savings Time, at [ ] for the following purposes: 1. To consider and vote upon a proposal to approve and adopt the Agreement and Plan of Merger, dated April 30, 2010, by and among Midas Medici, Acquisition Corp.and Consonus, a copy of which is attached as Annex A to the accompanying joint proxy statement/prospectus, pursuant to which Acquisition Corp will merge with and into Consonus, with Consonus surviving the merger as a wholly-owned subsidiary of Midas Medici. 2. To consider and act upon such other business and matters or proposals as may properly come before the special meeting or any adjournments or postponements thereof. The board of directors of Consonus has fixed the close of business on , 2010 as the record date for determining which stockholders have the right to receive notice of and to vote at the Consonus special meeting or any adjournments or postponements thereof. Only holders of record of shares of Consonus capital stock at the close of business on the record date have the right to receive notice of and to vote at the Consonus special meeting. At the close of business on the record date, Consonus had shares of common stock outstanding and entitled to vote. Your vote is important. The affirmative vote of the holders of a majority of the outstanding shares of Consonus common stock having voting power on the record date for the Consonus special meeting is required for approval of Consonus Proposal No.1. Under Delaware General Corporation Law, which is referred to in the accompanying joint proxy statement/prospectus as the DGCL, holders of Consonus’ common stock who do not vote in favor of the adoption of the merger agreement will have the right to seek appraisal of the fair value of their shares as determined by the Delaware Court of Chancery if the merger is completed, but only if they submit a written demand for an appraisal prior to the vote on the adoption of the merger agreement and they comply with the other procedures under the DGCL explained in the accompanying joint proxy statement/prospectus. Please see the section entitled “The Merger—Appraisal Rights” in the accompanying joint proxy statement/prospectus. Whether or not you plan to attend the Consonus special meeting, please complete, sign and date the enclosed proxy and return it promptly in the enclosed postage-paid return envelope. You may revoke the proxy at any time prior to its exercise in the manner described in the accompanying joint proxy statement/prospectus. Any stockholder present at the Consonus special meeting, including any adjournment or postponement of the meeting, may revoke such stockholder’s proxy and vote personally on the matters to be considered at the Consonus special meeting. Executed proxies with no instructions indicated thereon will be voted “FOR” the proposals outlined above. THE CONSONUS BOARD OF DIRECTORS HAS DETERMINED THAT THE PROPOSAL OUTLINED ABOVE IS ADVISABLE TO AND IN THE BEST INTERESTS OF CONSONUS AND ITS STOCKHOLDERS AND HAS APPROVED EACH SUCH PROPOSAL. THE CONSONUS BOARD OF DIRECTORS RECOMMENDS THAT CONSONUS STOCKHOLDERS VOTE “FOR” EACH SUCH PROPOSAL. BY ORDER OF THE BOARD OF DIRECTORS Corporate Secretary Cary, North Carolina[], 2010 v TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE MERGER 1 SUMMARY 2 The Companies 2 The Merger 3 Consideration to be Received in the Merger by Consonus Stockholders 3 Treatment of Consonus Options, Warrants and Stock Appreciation Rights 3 Reasons for the Merger 4 Strategic Trends Driving the Merger 4 Post Merger Operating Aspirations 4 Overview of the Merger Agreement 5 Voting Agreements 6 Management of the Combined Company Following the Merger 6 Interests of Certain Persons in the Merger 6 Regulatory Approvals 6 Accounting Treatment 6 Material U.S. Federal Income Tax Consequences 6 Comparison of Stockholder Rights 7 Appraisal Rights in Connection with the Merger 7 Risks Associated with the Merger 7 SELECTED COMPANY UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATED FINANCIAL INFORMATION 8 COMPARATIVE HISTORICAL AND UNAUDITED PRO FORMA PER SHARE DATA 11 MARKET PRICE AND DIVIDEND INFORMATION 12 RISK FACTORS 13 Risks Related to the Merger 13 Risks Related to Midas Medici 15 Risks Related to Consonus 21 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 27 THE SPECIAL MEETING OF CONSONUS STOCKHOLDERS 27 Date, Time and Place 27 Purposes of the Consonus Special Meeting 27 Recommendations of Consonus’ Board of Directors 27 Record Date and Voting Power 27 Voting and Revocation of Proxies 27 Required Vote 28 Solicitation of Proxies 28 vi Other Matters 28 THE MERGER 29 Background of the Merger 29 Reasons for the Merger 30 Strategic Trends Driving the Merger 33 Post Merger Operating Aspirations 34 Interests of Consonus’ Directors and Executive Officers in the Merger 35 Effective Time of the Merger 36 Regulatory Approvals 36 Tax Treatment of the Merger 36 Material United States Federal Income Tax Consequences of the Merger 36 Anticipated Accounting Treatment 38 Appraisal Rights 38 THE MERGER AGREEMENT 40 General 40 Closing and Effective Time of the Merger 40 Merger Consideration 40 Conversion of Consonus Convertible Securities 41 Directors and Officers of Midas Medici Following the Merger 41 Certificate of Incorporation 41 Conditions to the Completion of the Merger 41 No Solicitation 42 Meetings of Stockholders 43 Covenants; Conduct of Business Pending the Merger 43 Other Agreements 45 Termination 45 Termination Fee and Expenses 46 Representations and Warranties 47 Agreements Related to the Merger Agreement 47 MATTERS TO BE PRESENTED TO THE CONSONUS STOCKHOLDERS 48 Consonus Proposal No.1: Approval of the Merger 48 CONSONUS’ BUSINESS 49 Overview 49 Employees of Consonus 60 Management and Board of Directors 60 Executive Compensation 66 CONSONUS’ SELECTED HISTORICALCONSOLIDATED FINANCIAL DATA 68 CONSONUS’ MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 70 Overview 70 Results of Operations 72 vii MANAGEMENT OF THE COMBINED COMPANY 75 Executive Officers and Directors 75 UNAUDITED PRO FORMA CONDENSEDCOMBINED FINANCIAL STATEMENTS 80 PRINCIPAL STOCKHOLDERS OF CONSONUS 86 PRINCIPAL STOCKHOLDERS OF MIDAS MEDICI 87 PRINCIPAL STOCKHOLDERS OF THE COMBINED COMPANY 88 DESCRIPTION OF MIDAS MEDICI’S COMMON STOCK 89 COMPARISON OF RIGHTS OF HOLDERS OF MIDAS MEDICI STOCK AND CONSONUS STOCK 90 MIDAS MEDICI’S BUSINESS 95 Overview 95 Employees MIDAS MEDICI'SSELECTED HISTORICALCONSOLIDATED FINANCIAL DATA MIDAS MEDICI’S MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Results of Operations viii LEGAL MATTERS EXPERTS WHERE YOU CAN FIND ADDITIONAL INFORMATION Information on Midas Medici’s Website Information on Consonus’ Website INDEX TO FINANCIAL STATEMENTS F-1 ANNEX A AGREEMENT AND PLAN OF MERGER BY AND AMONG MIDAS MEDICI GROUP HOLDINGS, INC. MMGH ACQUISITION, INC. AND CONSONUS TECHNOLOGIES, INC. ANNEX B SECTION ix QUESTIONS AND ANSWERS ABOUT THE MERGER Q: What is the transaction? A: The transaction is the merger of Acquisition Corp., a wholly owned subsidiary of Midas Medici with and into Consonus, with Consonus surviving the merger as a wholly owned subsidiary of Midas Medici. As a result, Consonus stockholders will have their shares of Consonus capital stock converted into shares of Midas Medici common stock. Q: What do I need to do now? A: After you have carefully read and considered this joint proxy statement/prospectus, please indicate on your proxy card how you want your shares to be voted, then sign, date and mail the proxy card in the enclosed prepaid return envelope as soon as possible so that your shares may be represented and voted at theConsonus special meeting. Consonus stockholders may also attend the Consonus special meeting and, in either case, vote in person. Q: Why is my vote important? A: If you do not return your proxy card at or prior to the stockholder meeting, it will be more difficult for Consonus to obtain the necessary quorum to hold the special meeting. In addition, if you fail to vote, by proxy or in person, it will have the same effect as a vote against the merger and any related transactions. Q: If my shares are held in “street name” by my broker, will my broker vote my shares for me? A: No.Your broker cannot vote your shares without instructions from you. If your shares are held in street name, you should instruct your broker as to how to vote your shares, following the instructions contained in the voting instructions card that your broker provides to you. Without instructions, your shares will not be voted, which will have the same effect as if you voted against approval of the merger and any related transactions. Q: What happens if I do not return a proxy card or otherwise provide proxy instructions? A: The failure to return your proxy card will have the same effect as voting against the proposals outlined in your special meeting notice and your shares will not be counted for purposes of determining whether a quorum is present at the Consonus special meeting. Q: Can I change my vote after I have mailed my signed proxy card? A: Yes. If you have not voted through your broker, there are three ways for you to revoke your proxy and change your vote. First, you may send a written notice to the corporate secretary of Consonus stating that you would like to revoke your proxy. Second, you may complete and submit a new proxy card, but it must bear a later date than the original proxy. Third, you may vote in person at the stockholder meeting. If you have instructed a broker to vote your shares, you must follow the directions you receive from your broker to change your vote. Your last vote will be the vote that is counted. Q: Should I send in my stock certificates now? A: No. Other than some limited exceptions, Consonus shares are uncertificated, so your ownership is reflected on the Consonus stock register.If you do have a certificate representing Consonus shares, or if you are still holding a certificate reflecting Strategic Technologies, Inc. shares, you will receive written instructions from Consonus or the exchange agent for exchanging such certificates for certificates representing shares of Midas Medici common stock. Q: Who is paying for this proxy solicitation? A: Consonus will bear the cost of printing and mailing of this joint proxy statement/prospectus and the proxy card. Consonus will reimburse these brokers, custodians, nominees and fiduciaries for the reasonable out-of-pocket expenses they incur in connection with the forwarding of solicitation materials. Q: When do Midas Medici and Consonus expect to complete the merger? A: We are working to complete the merger in the second quarter of 2010. We must first obtain the necessary approvals, including, but not limited to, the approval of Consonus’ stockholders, and satisfy the closing conditions described in the merger agreement. We cannot assure you as to if and when all the conditions to the merger will be met nor can we predict the exact timing. It is possible we will not complete the merger. Q Where can I find more information? A: You may obtain more information from various sources, as set forth under the section entitled “Where You Can Find More Information” in this joint proxy statement/prospectus. If you have any questions about the merger, or would like copies of any of the documents we refer to in this information statement/prospectus, please call Lisa Inmanat (919) 781-4000. 1 SUMMARY The following summary highlights selected information from this proxy statement/prospectus and may not contain all of the information that is important to you. To better understand the merger and the other proposals being considered at the Consonus special meeting, you should carefully read this entire joint proxy statement/prospectus, including the merger agreement, as amended, attached as Annex A to this joint proxy statement/prospectus, and the other documents to which you are referred in this joint proxy statement/prospectus. The Companies Midas Medici Group Holdings, Inc. 445 Park Avenue, 20th Floor New York, New York 10022 (212) 792-0920 References to “we”, “us”, “our” or similar terminology in this Midas Medici Summary section refer to Midas Medici. We are a clean energy company that provides services to utilities and others to further the development of the electric grid.The electric grid is the entire infrastructure available to generate, transmit, and distribute electricity to end users. We define the “Smart Grid” as the electrical grid, enhanced by a full spectrum of technologies and solutions designed to make it function more efficiently, reliably and securely. We believe the Smart Grid will enable consumers to make smarter decisions about electricity consumption, helping curb the rising demand for electricity while reducing their carbon footprint. In much the same way that technological advances in microprocessors, power electronics and the internet revolutionized the telecommunications industry, we believe that technological advances are transforming the traditional electrical grid into a “Smarter Grid” and significantly improving its capabilities.Key elements of the Smart Grid include the ability to: introduce clean energy sources into the grid; transmit, store and analyze data along the grid; communicate information between all segments of the grid; automate certain functions of the grid using advanced control systems and devices; and reduce the carbon footprint using various products, processes and services for remote demand management and ensuring affordability of electrical power. In October 2008, the U.S. Department of Energy released a study, “The Smart Grid: An Introduction”, in which it estimated that for the past 20 years, demand growth has exceeded supply growth by 25% per year. As a result, power outages are estimated to cost U.S. businesses $100 billion per year, with 41% more power outages in the second half of the 1990s than in the first half. Smart Grid enhancements will ease congestion and increase utilization of generating capacity, sending between 50% to 300% more electricity through the existing electrical grid. Through our wholly-owned subsidiary, Utilipoint, we provide energy industry consulting services and proprietary research in seven practice areas that encompass the entire energy and utility value chain, including: ●
